DETAILED ACTION
Allowable Subject Matter
Claims 21 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of claim 21. The closest prior art is considered to be Tremolada which discloses a device for preparing tissue which comprises a cylindrical processing chamber which contains cutting sections in the form of a hexagonal mesh at the entrance and exit ends of the device for reducing the size of adipose tissue passed through the device. The mesh of Tremolada is located in the end caps of the device and it would not have been obvious to one of ordinary skill in the art to modify the mesh sections, as one blade (i.e. “a single blade” – see Pg. 8, Ln. 9 of Applicant’s arguments; it is further noted that the amendment filed March 22, 2022 has removed the “or more” limitation and requires a single blade as argued), to be located within the chamber and the posterior ends secured by a glass-to-metal seal as claimed. In addition, the configuration of the cutting edges is not reasonably taught by Tremolada and the configuration as a whole, as claimed in claim 21, is not taught by the prior art. For at least these reasons the claims are considered allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/01/2022